DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vijay Kumar on 9 February 2021.  The amendment below supersedes all previous Examiner’s Amendments, specifically the Examiner’s Amendment associated with the Notice of Allowability dated 4 December 2020.
The application has been amended as follows: 
11-13.	(Canceled)
16.	(Currently Amended)	An improved coking facility exhaust system including an emergency stack 
the emergency stack having a terminal end that is selectively openable and the crossover duct extending laterally from the side of the emergency stack such that a length of the emergency stack extends beyond the crossover duct; and
a contoured duct liner, including a convex surface operative to modify the direction of gas flow proximate an intersection of the emergency stack and crossover duct, where a length of the emergency 
17-23.	(Canceled)
32.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious the terminal end of the emergency stack is selectively openable and the emergency stack extends beyond the crossover duct, along with the other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753